Citation Nr: 0213264	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-23 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision that denied, as 
not well grounded, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of this determination to the Board.

On her December 1999 Substantive Appeal (VA Form 9, Appeal to 
the Board), the appellant requested a hearing before a Member 
of the Board at the local VA office.  The RO acknowledged 
this request; however, in a signed statement, which was 
received at the RO in July 2000, the appellant indicated that 
she no longer wished to be afforded a Board hearing.  In 
light of the foregoing, the appellant's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2001).  



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran died in November 1998, at age 74, and the 
certificate of death identifies the immediate cause of death 
as post-anoxic encephalopathy that was due to or a 
consequence of cardiopulmonary arrest and aspiration 
pneumonia; a history of nasopharyngeal cancer was listed as a 
significant condition contributing to his death, but not 
resulting in the underlying cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for post-operative residuals of a gunshot 
wound, with entrance to the upper third of his right arm and 
lateral aspect, with a bullet lodging in the right side of 
his lower dorsal spine, with a five and one-half inch scar, 
and with removal of the bullet and traumatic arthritis of the 
spine, which had been evaluated as 40 percent disabling since 
March 1976; and for chronic anxiety neurosis, which had been 
evaluated as 30 percent disabling since March 1976.

4.  The veteran suffered from recurrent pneumonia as a 
residual of his gunshot wound injury, which was a proximate 
cause of his death.


CONCLUSION OF LAW

A disability of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the appeal, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

Background

The service medical records show that the veteran served in 
front-line combat for 60 days, and that in August 1944, he 
sustained a gunshot wound injury that penetrated his right 
upper arm and shoulder, and lodged near his seventh posterior 
rib.  The veteran subsequently underwent surgery to remove 
the foreign body mass near the costal vertebral junction of 
the seventh rib.

In a June 1945 rating decision, the RO granted service 
connection for the residuals of a penetrating gunshot wound 
with the point of entrance at the right upper arm through the 
right shoulder and lodging near the seventh posterior rib 
(gunshot wound injury) and assigned a 50 percent evaluation, 
effective June 1, 1945.  The RO also established service 
connection for anxiety psychoneurosis and assigned a 50 
percent evaluation, effective June 1, 1945.  The ratings for 
these conditions were modified during the veteran's lifetime, 
and at the time of death, his gunshot wound injury and 
chronic anxiety neurosis were evaluated as 40 percent and 30 
percent disabling, respectively, effective March 1976.

As noted above, the veteran died in November 1998, at age 74.  
The certificate of death identifies the immediate cause of 
his death as post-anoxic encephalopathy that was due to or a 
consequence of cardiopulmonary arrest and aspiration 
pneumonia.  The death certificate also states that a history 
of nasopharyngeal cancer was listed as a significant 
condition contributing to his death, but reflects that it did 
not result in the underlying cause of death.  

As noted in the introduction, the RO initially denied this 
claim in March 1999 on the basis that it was not well 
grounded under the law then in effect.  In doing so, the RO 
explained that there was no medical evidence relating the 
veteran's death to service.

In her statements and in the June 2000 hearing testimony of 
the appellant and her daughter, as well as in written 
argument submitted by the appellant's representative on her 
behalf, the appellant essentially maintains that service 
connection is warranted for the cause of the veteran's death 
because he died as a consequence of his combat-incurred 
injuries.  In support, she cites to an opinion offered by the 
veteran's private treating physician, Dr. Stephen M. Johnson, 
in his June 2000 letter.  Alternatively, the appellant 
asserts that several physicians informed her that the 
veteran's respiratory problems might stem from being exposed 
gunpowder, which he inhaled while serving in combat during 
World War II; however, the appellant has not, to date, 
identified any of these examiners.

The claims file contains voluminous VA and private medical 
evidence from the Salem, Virginia, VA Medical Center and from 
Lynchburg General Hospital, in Lynchburg, Virginia.  Among 
these records are those dated in the late 1980s and in the 
1990s that show that the veteran received inpatient and 
outpatient treatment on numerous occasions for various 
conditions, including respiratory problems.  In addition, 
these records reflect that he was treated for pneumonia on 
numerous occasions and was initially diagnosed as having 
nasopharyngeal cancer in late 1994.

VA medical records include an April 1995 report in which a VA 
physician noted the veteran's combat service during World War 
II.  In addition, in the context of discussing the etiology 
of the veteran's nasopharyngeal cancer, the examiner stated 
that the veteran reported being exposed to heavy 
concentrations of gun powder while serving in combat during 
World War II; the examiner did not express an opinion as to 
whether the whether the disease was related to that exposure.

During her June 2000 hearing, the appellant submitted a June 
2000 letter from Dr. Johnson.  In the letter, Dr. Johnson, a 
physician who is a member of Lynchburg Pulmonary Associates, 
noted that the veteran suffered a gunshot wound, with a 
penetrating bullet wound on the right, during World War II.  
The physician added, "In this setting, the [veteran] had 
frequently had pneumonia and particularly in his later years 
was quite prone to pneumonias with only the slightest 
insult." 

Dr. Johnson added, 

A similar situation occurred on November 
12, 1998, and was associated with 
aspiration leading to superimposed 
pneumonitis on the right side and to some 
degree on the left side.  The patient 
experienced a respiratory failure and a 
cardiopulmonary arrest in this setting, 
and from this he experienced post-anoxic 
encephalopathy and ultimately died on 
11/[redacted]/98.  This was only after coming to 
the hospital and being in Intensive Care 
for two days.

In conclusion, Dr. Johnson stated that the purpose of the 
June 2000 letter "was to relate the veteran's chronic 
scarring of his right lung to his greater propensity and, in 
fact, ultimate development of pneumonia in the right lung, 
which in turn led to a cardiopulmonary arrest and post-anoxic 
encephalopathy followed by death."

Thereafter, the RO confirmed and continued the denial of 
service connection on the basis that this claim was not well 
grounded.  In doing so, in a June 2000 rating decision, a 
copy of which was included as part of the SSOC dated later 
that same month, the RO acknowledged Dr. Johnson's June 2000 
report, but concluded that his medical opinion was too 
speculative to provide the degree of medical certainty 
required for medical nexus evidence.  Finally, in a July 2001 
rating decision, a copy of which was issued as part of the 
SSOC dated that same month, the RO again confirmed and 
continued its denial this claim, now on the merits, reasoning 
that there was no medical evidence indicating that there was 
a relationship between the veteran's death and his period of 
service.

Analysis

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Here, the service medical records show that the veteran 
suffered a gunshot wound injury to his chest and was service 
connected for this disability since the day following his 
separation from service.  Further, Dr. Johnson, a pulmonary 
specialist, has specifically attributed the veteran's death 
to pneumonia, which was related to scarring in his right lung 
that he had due to the gunshot wound injury.  Significantly, 
Dr. Johnson's June 2000 opinion, for which he supplied a 
comprehensive explanation, is the only medical evidence of 
record addressing the issue of whether the veteran's death 
was related to disability of service origin. The Board 
recognizes that, because the RO denied this claim on the 
basis that it determined that it was not well grounded, under 
the law in effect at that time, it was precluded from 
obtaining a medical opinion from a VA examiner.  However, the 
fact remains that Dr. Johnson's letter is the only pertinent 
medical evidence to address the nexus question.  Therefore, 
the only pertinent medical opinion on this point is 
supportive of the claim.  While the RO has dismissed this 
report as too speculative, the Board finds that the opinion 
is sufficiently definitive to support the appellant's claim, 
and emphasizes that there is no legal authority requiring 
absolute medical certainty for a grant of service connection.   

In view of the foregoing, and resolving any remaining doubt 
in the appellant's favor (see 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102), the Board concludes that service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

